Citation Nr: 1532894	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  09-26 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for postoperative internal derangement with traumatic arthritis of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1959 to July 1963.   

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This case was previously before the Board in October 2012, when it was remanded for additional development. 


FINDING OF FACT

The Veteran has withdrawn his appeal seeking entitlement to an evaluation in excess of 30 percent for postoperative internal derangement with traumatic arthritis of the right knee. 


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran as to the issue of entitlement to an evaluation in excess of 30 percent for postoperative internal derangement with traumatic arthritis of the right knee have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In correspondence received by the Board on August 28, 2013, and on May 20, 2015, the Veteran indicated that he wished to withdraw the issue currently on appeal - entitlement an evaluation in excess of 30 percent for postoperative internal derangement with traumatic arthritis of the right knee.  The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  A Substantive Appeal may be withdrawn at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2014).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204 (2014); Hanson v. Brown, 9 Vet. App. 29, 31 (1996) (When a claim is withdrawn by a Veteran, it ceases to exist; it is no longer pending and it is not viable).

As of August 28, 2013, the Board had not yet issued a final decision on the issue on appeal. 

Because the Veteran has clearly expressed his desire to terminate his appeal for the above-enumerated benefits, and because the Board had not yet promulgated a decision on his appeal at the time of his request for withdrawal, the legal requirements for a proper withdrawal have been satisfied.  38 C.F.R. § 20.204(b) (2014).  

The withdrawal of an appeal effectively creates a situation where there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed.  Consequently, in such an instance, dismissal of the appeal as to the issue of entitlement to an evaluation in excess of 30 percent for postoperative internal derangement with traumatic arthritis of the right knee is appropriate.  See 38 U.S.C.A. § 7105(d) (West 2014).

ORDER

Claim for entitlement to an evaluation in excess of 30 percent for postoperative internal derangement with traumatic arthritis of the right knee is dismissed.


____________________________________________
JOHN. J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


